Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is entered into as
of the 20th day of August, 2008, and made effective retroactive to the 25th day
of July, 2008 (the “Effective Date”), by and between Timothy B. Page
(“Employee”) and Quality Distribution, Inc. (the “Company”).

WHEREAS, Employee has been employed by Company; and

WHEREAS, Employee and Company have mutually agreed that it is desirable to end
Employee’s employment with Company on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, Employee and Company, intending to be legally bound and in
consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, hereby agree as
follows:

 

1. Resignation. Employee and Company mutually agree that Employee will resign
from his employment effective November 28, 2008 (the “Termination Date”).

 

2. Cooperation. During the period between the Effective Date and the Termination
Date, Employee agrees to serve in the position of Advisor to the CEO, fully
cooperate with the Company and perform duties assigned by the CEO to the best of
his ability. Failure to comply with this provision will void this Agreement and
any benefits derived from it and the Employee shall be entitled to the benefits
outlined in this original Employment contract. In addition to other assignments
requested by the CEO, the Employee will specifically work on the four special
projects/deals assigned to him by the CEO.

 

3. Accrued Pay. Employee will be paid his accrued salary for his services
through the close of business on the Termination Date, in accordance with normal
payroll cycles

 

4. Severance Period; Severance Payments. For a period of 52 weeks following the
Termination Date (the “Severance Period”), Employee shall be paid at his current
base salary, in accordance with the normal payroll cycles. Employee shall not be
entitled to any bonus or other cash compensation during the Severance Period.

 

5.

Health Benefits; COBRA. The Employee shall receive medical, dental and vision
coverage (if applicable) during the Severance Period at the applicable rates as
all other employees, including new rates that become applicable for 2009. The
Employee’s COBRA benefits (18 month eligibility) will start effective on the
first day of the Severance Period. During the first 52 weeks, the Company will



--------------------------------------------------------------------------------

 

pay for the benefit except for the Employee portion. After 52 weeks, if the
Employee elects to remain on COBRA, the Employee will be responsible for the
entire COBRA payment. If the Employee obtains other employment that offers
medical, dental, and vision coverage within the Severance Period, or otherwise
becomes eligible for such coverage within the Severance Period, the Employee
shall be required to elect those benefits and cease COBRA coverage from Company.

 

6. Life Insurance. All life insurance coverage will cease as of the first day of
the Severance Period.

 

7. Disability Insurance. Short term and long term disability coverage cease as
of the first day of the Severance Period.

 

8. Stock Options. The 37,500 options scheduled to vest on December 1, 2008 will
vest on the first day of the Severance Period. Any other unvested options will
be forfeited. Any vested options (including any options vested prior to the
Termination Date) will be eligible to be exercised through February 28, 2010, at
which time any unexercised vested options will expire. Employee may use the
Company’s cashless exercise program, if such a program is in effect at the time
of exercise, for payment of the exercise price. Employee shall not be entitled
to the grant or issuance of any stock option after the Effective Date.

 

9. Restricted Stock. All current unvested restricted stock will vest on the
first day of the Severance Period. Employee shall not be entitled to the grant
or issuance of any restricted stock after the Effective Date.

 

10. 401(k); Deferred Compensation. If applicable, 401(k) contributions and
deferred compensation contributions can only be deducted through the Termination
Date.

 

11. Unemployment Compensation. If Employee elects to file for Unemployment
Compensation and collect weekly benefits during the Severance Period, Employee
agrees that the Company may deduct an amount equal to the unemployment benefits
from Employee’s severance payments.

 

12. Future Assistance. The Employee agrees that he shall cooperate with Company
in the future should the Company need information, testimony or other material
relating to the Employee’s employment with the Company. The Company agrees to
reimburse the Employee for any expenses incurred or loss suffered as a result of
providing such cooperation.

 

2



--------------------------------------------------------------------------------

13. General Release By Employee.

 

  a. In consideration for the foregoing, the Employee, individually and on
behalf of , as applicable, Employee’s agents, representatives, guardians, heirs,
assigns, successors, executors, administrators, insurers, and anyone else who
has or may have a claim by or through him, hereby irrevocably releases and
discharges Company and the Other Released Parties (as defined below) from any
and all Claims and Controversies (as defined below); provided, however, that
nothing in this Agreement will be considered a release of Employee’s claims, if
any, for Employee’s right to enforce the terms of this Agreement.

 

  b. For purposes of this Agreement, the term “Other Released Parties” means, as
applicable, Company and its subsidiaries and affiliated entities, along with
their respective officers, directors, shareholders, employees, contractors,
agents, and representatives.

 

  c.

For purposes of this Agreement, the term “Claims and Controversies” means any
and all claims, debts, damages, demands, liabilities, benefits, suits in equity,
complaints, grievances, obligations, promises, agreements, rights,
controversies, costs, losses, remedies, attorneys’ fees and expenses, back pay,
front pay, severance pay, percentage recovery, injunctive relief, lost profits,
emotional distress, mental anguish, personal injuries, liquidated damages,
punitive damages, disability benefits, interest, expert fees and expenses,
reinstatement, other compensation, suits, appeals, actions, and causes of
action, of whatever kind or character, including without limitation, any
dispute, claim, charge, or cause of action arising under the Civil Rights Act of
1964, Title VII, 42 U.S.C. §§ 2000e et seq., as amended (including the Civil
Rights Act of 1991), the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 et seq., as
amended, the Equal Pay Act of 1963 (EPA), 29 U.S.C. §§ 201 et seq., as amended,
the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 et seq., as
amended, the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. §§ 12101
et seq., as amended, the Rehabilitation Act of 1973, 29 U.S.C. §§ 794 et seq.,
as amended, the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§
1001 et seq., as amended, the Consolidated Budget and Reconciliation Act of 1985
(COBRA), §§ 1161 et seq., as amended, the Fair Labor Standards Act (FLSA), 29
U.S.C. §§ 201 et seq., as amended, the Family and Medical Leave Act (FMLA), 29
U.S.C. §§ 2601 et seq., as amended, the Labor Management Relations Act (LMRA),
29 U.S.C. §§ 141 et seq., as amended, the Employee Polygraph Protection Act, 29
U.S.C. §§ 2001 et seq., as amended, the Racketeer Influenced and Corrupt
Organizations Act (RICO), 18 U.S.C. §§ 1961 et seq., as amended, the
Occupational Safety and Health Act (OSHA), 29 U.S.C. §§ 651 et seq., as amended,
the Electronic Communications Privacy Act, 18 U.S.C. 2510 et seq., and 2701 et
seq., as amended, the Uniform Services Employment and

 

3



--------------------------------------------------------------------------------

 

Re-Employment Rights Act, 38 U.S.C. §§ 4301 et seq., as amended, the
Sarbanes-Oxley Act, 18 U.S.C. § 1514A, as amended, the Florida Civil Rights Act
(“FCRA”), Chapter 760, Florida Statutes, all other applicable state and federal
fair employment laws, state and federal equal employment opportunity laws, and
state and federal labor statutes and regulations, and all other constitutional,
federal, state, local, and municipal law claims, whether statutory, regulatory,
common law (including without limitation, breach of express or implied contract,
wrongful discharge in violation of public policy, breach of covenant of good
faith and fair dealing, promissory estoppel, quantum meruit, fraud, fraud in the
inducement, fraud in the factum, statutory fraud, negligent misrepresentation,
defamation, libel, slander, slander per se, retaliation, tortious interference
with prospective contract, tortious interference with business relationship,
tortious interference with contract, invasion of privacy, intentional infliction
of emotional distress, and any other common law theory of recovery, whether
legal or equitable, negligent or intentional), or otherwise, whether known or
unknown to the parties, foreseen or unforeseen, fixed or contingent, liquidated
or unliquidated, directly or indirectly arising out of or relating to any and
all disputes now existing between Employee on the one hand, and Company on the
other hand, whether related to or in any way growing out of, resulting from or
to result from Employee’s employment with and/or termination from Company, for
or because of any matter or thing done, omitted, or allowed to be done by
Company or the Other Released Parties, as applicable, for any incidents,
including those past and present, which existed or may have existed at any time
prior to and/or contemporaneously with the execution of this Agreement,
including all past, present, and future damages, injuries, costs, expenses,
attorney’s fees, other fees, effects and results in any way related to or
connected with such incidents.

 

  d. Employee understands and acknowledges that he is releasing Claims and
Controversies of which he may not be aware. This is Employee’s knowing and
voluntary intent, even though Employee recognizes that some day he might learn
that some or all of the facts that he currently believes to be true are untrue
and even though he might then regret having entered into this Agreement.
Nevertheless, Employee is assuming that risk and agrees that this Agreement
shall remain effective in all respects in any such case. It is further
understood and agreed that Employee is waiving all rights under any statute or
common law principle which otherwise limits application of a general release to
claims which the releasing party does not know or suspect to exist in his favor
at the time of signing the release which, if known by him, would have materially
affected his settlement with the party being released, and Employee understands
the significance of doing so

 

4



--------------------------------------------------------------------------------

  e. Employee understands and acknowledges that this Section 13 constitutes an
essential material term of this Agreement.

 

14. No Violation. It is specifically understood and agreed that this Agreement
shall not in any way be construed as an admission that Company has violated any
federal, state or local law or common law duty, or that any action taken by the
Company with respect to the Employee has been unwarranted, unjustified,
discriminatory or otherwise unlawful.

 

15. Severability. The provisions of this Agreement are severable, and if any
provision of this Agreement is found to be invalid or unenforceable, in whole or
in part, all other provisions of this Agreement shall remain unaffected and in
full force and effect.

 

16. Voluntary Agreement; Review and Revocation Period. The Employee hereby
acknowledges that he is acting of his own free will, without any duress, undue
pressure or influence of any kind, that he has been afforded a period of not
less than twenty-one (21) days within which to read and consider the terms of
this Agreement, that he has been encouraged to seek the advice of counsel with
respect to this Agreement, and that he fully understands all of the provisions
and effects of this document. In addition, the Employee hereby acknowledges that
he has not relied on any promises, representations, inducements, or warranties
other than those contained herein. The Employee acknowledges that he remains
free to revoke this Agreement for a period of seven (7) days following the
execution by him of this Agreement (the “Revocation Period”) by providing
written notice to Company of his intention to revoke within the Revocation
Period. The Employee further understands that this Agreement shall not become
effective or enforceable until the Revocation Period has expired. Employee
understands and acknowledges that he shall relinquish any right he has to the
compensation and benefits set forth in this Agreement if he exercises his right
to revoke this Agreement. If Employee has not exercised his right to revoke this
Agreement within the Revocation Period, this Agreement shall become irrevocable
automatically at the close of business (5:00 p.m. Eastern time) on the last day
of the Revocation Period.

 

17. Restrictive Covenants. The Employee agrees to be bound by the restrictive
covenants and other provisions set forth in Appendix A, which is attached hereto
and made a part of this Agreement.

 

5



--------------------------------------------------------------------------------

18. Headings. The headings contained in this Agreement are for convenience and
reference only and shall not be construed as part of this Agreement or to limit
or otherwise affect the meaning hereof.

 

19. Governing Law; Choice of Forum. This Agreement shall be governed by, and
construed and enforced under, the laws of the State of Florida, without regard
to the choice of law provisions thereof. The exclusive venue for any action
arising from, or brought to enforce, this Agreement shall be the state or
federal courts located in Hillsborough County, Florida.

 

20. Entire Agreement; Amendment. This Agreement contains the entire
understanding between Employee and Company relating to the subject matter
contained herein. This Agreement supersedes all other agreements (including, but
not limited to, the Employment Agreement between Employee and Company dated
November 1, 2004), oral understandings, or other agreements or representations
between Employee and Company that have not been specifically incorporated into
this Agreement. Employee’s compensation as set forth in this Agreement is in
consideration of Employee’s performance of his obligations under this Agreement
and not in consideration of Employee’s services to the Company prior to the
Effective Date. No change, alteration, or modification of this Agreement shall
be effective unless made in writing and signed by both Employee and Company.

IN WITNESS WHEREOF, the parties have set their hands and seals to this
Separation Agreement and General Release as of the date written below.

 

Date: August 20, 2008    

/s/ TIMOTHY B. PAGE

    Timothy B. Page Date: August 20, 2008     QUALITY DISTRIBUTION, INC.     By:
 

/s/ GARY R. ENZOR

    Name:   Gary R. Enzor     Title:   President and Chief Executive Officer

 

6



--------------------------------------------------------------------------------

Appendix A

RESTRICTIVE COVENANTS

In consideration of the severance payments and benefits contained in the
Agreement, along with the provision by the Company of trade secrets and
confidential information to Employee, the Company’s introduction to Employee of
its clients and customers, and other good and valuable consideration, Employee
agrees to be bound as follows:

1. NON-COMPETE

During the term of Employee’s employment and for a period of 24 months after the
Termination Date, Employee will not, either on his own behalf or on behalf of
any other person, firm or entity, individually or collectively, directly or
indirectly: (i) engage in the bulk trucking, transloading, bulk tank cleaning,
or bulk container business, or any other business in which Company or any of its
subsidiaries are engaged as of the Termination Date (collectively, the “Company
Business”) in any geographic area in which Company or any of its subsidiaries
participated in the Company Business during the last 36 months prior to the
Termination Date; or (ii) compete with Company or any of its subsidiaries, or
participate as an agent, employee, officer, consultant, advisor, representative,
stockholder, partner, member, joint venture, or in any other capacity, or have
any direct or indirect financial interest, in any enterprise that has any
material operations engaged in the Company Business in any geographic area in
which Company or any of its subsidiaries participated in the Company Business
during the last 36 months prior to the Termination Date (iii) engage in any
business relationship with any affiliate of the Company (iv) engage in any
manner with any Company that the Company has dealt with in any manner as an
acquisition or acquisition candidate ; provided, however, that nothing contained
herein shall prohibit Employee from owning no more than five percent (5%) of the
equity of any publicly traded entity with respect to which Employee does not
serve as an officer, director, employee, consultant or in any other capacity
other than as an investor; or being employed by an enterprise that engages in
the Company Business, but whose principal business is not the Company Business,
if Employee’s involvement is limited to those operations that are not the
Company Business.

2. CONFIDENTIALITY

Employee will not use or disclose any Confidential Information belonging to the
Company, including its affiliates and subsidiaries. “Confidential Information”
means information or data in written, electronic, or any other form, tangible or
intangible, which is not generally known outside the Company. Confidential
Information includes, but is not limited to:

(i) business, financial and strategic information, such as sales and earnings
information and trends, material, overhead and other costs, profit margins,
accounting information, banking and financing information, pricing policies,
capital expenditure/investment plans and budgets, forecasts, strategies, plans
and prospects.

(ii) organizational and operational information, such as personnel and salary
data, information concerning the utilization or capabilities of personnel,
facilities or equipment, logistics management techniques, methodologies and
systems, methods of operation data and facilities plans, and including
specifically the same information with respect to owner/operators and affiliate
or Company terminals;

 

7



--------------------------------------------------------------------------------

(iii) advertising, marketing and sales information, such as marketing and
advertising data, plans, programs, techniques, strategies, results and budgets,
pricing and volume strategies, catalog, licensing or other agreements or
arrangements, and market research and forecasts and marketing and sales training
and development courses, aids, techniques, instruction and materials.

(iv) product and merchandising information, such as information concerning
offered or proposed products or services and the sourcing of the same, product
or services specifications, data, drawings, designs, performance
characteristics, features, capabilities and plans and development and delivery
schedules.

(v) information about existing or prospective customers, suppliers, such as
customer and supplier lists and contact information, customer preference data,
purchasing habits, authority levels and business methodologies, sales history,
pricing and rebate levels, credit information and contracts.

(vi) technical information, such as information regarding plant and equipment
organization, performance and design, information technology and logistics
systems and related designs, integration, capabilities, performance and plans,
computer hardware and software, research and development objectives, budgets and
results, intellectual property applications, and other design and performance
data.

Employee will return to the Company upon termination of employment all property
belonging to the Company, including all Confidential Information in a tangible
form. The restriction in this paragraph on using or disclosing Confidential
Information extends beyond Employee’s employment with the Company, so long as
the Confidential Information is not generally known outside of the Company.

3. NON-SOLICITATION / NON - HIRE

During the term of Employee’s employment and for a period of 24 months after the
Termination Date (the “Non-Solicitation Expiration”), Employee will not solicit
or make any other contact with, directly or indirectly, any customer of the
Company or any of its subsidiaries, who or which was a customer at any time
during the twenty-four months prior to Employee’s Termination Date, with respect
to the provision of any service to any such customer that is the same or
substantially similar to any offered or provided to such customer by the Company
or any of its subsidiaries.

Employee will not, prior to the Non-Solicitation Expiration, solicit or make any
other contact regarding the Company or any of its subsidiaries with any union or
similar organization which has a collective bargaining agreement, union contract
or similar agreement with the Company or any Subsidiary or affiliate or which is
seeking to organize employees of the Company or any Subsidiary, with respect to
any employee of the Company or such union’s or similar organization’s
relationship or arrangements with the Company or any subsidiary.

Employee will not, prior to the Non-Solicitation Expiration, solicit, hire, or
make any other contact with, directly or indirectly, any person who is an
employee or independent contractor (including, without limitation, any of the
Company’s truck drivers, owner/operators, or affiliate terminal operators, or
the employees or fleet owners associated with any affiliate terminal operator)
of the Company or any of its subsidiaries or affiliates as or the Employee’s
Termination Date (or any person who was employed by the Company or any of its
subsidiaries or affiliates at any time during the three-month period prior to
the Employee’s Termination Date) with respect to any employment services or
other business relationship.

 

8



--------------------------------------------------------------------------------

4. NON-DISPARAGEMENT

Employee will not make or publish, or cause to be made or published, any
statement or information that disparages or defames the Company or any of its
subsidiaries or affiliates, or any of their respective officers, directors,
shareholders, employees or representatives.

5. REMEDIES

Employee acknowledges that irreparable damage would occur in the event of
Employee’s breach of any of the provisions of this Appendix A. Therefore, in
addition to any other remedy to which Company may be entitled at law or in
equity, Company shall be entitled to an injunction to prevent any such breach by
Employee and to enforce specifically the terms and provisions of this Appendix
A.

6. SCOPE

If the scope of any restriction or requirement contained in this Appendix A is
found by any court of competent jurisdiction to be too broad or restrictive to
permit enforcement of such restriction or requirement to its full extent, then
such restriction or requirement shall be enforced to the maximum extent
permitted by law, and the Employee consents and agrees that the court may modify
the scope of such restriction or requirement so as to permit its enforcement.

 

AGREED:

/s/ TIMOTHY B. PAGE

Timothy B. Page

DATE: August 20, 2008

 

9